Case 5:21-cr-50014-TLB Document 45               Filed 09/10/21 Page 1 of 41 PageID #: 540




                       IN THE UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF ARKANSAS
                              FAYETTEVILLE DIVISION


UNITED STATES OF AMERICA

v.                                                           Criminal No. 5:21-CR-50014-001

JOSHUA JAMES DUGGAR

        UNITED STATES’ RESPONSE IN OPPOSITION TO DEFENDANT’S
     MOTION TO SUPPRESS EVIDENCE AND REQUEST FOR FRANKS HEARING

       Comes now the United States of America, by and through Dustin Roberts and Carly

Marshall, Assistant United States Attorneys for the Western District of Arkansas, and William G.

Clayman, Trial Attorney for the United States Department of Justice, and for its Response in

Opposition to the Defendant’s Motion to Suppress and for a hearing pursuant to Franks v.

Delaware, 438 U.S. 154 (1978) (Doc. 37), states:

I.     Summary of the Argument

       John Adams once argued that “facts are stubborn things; and whatever may be our

wishes…they cannot alter the state of facts and evidence.” This admonishment is telling in the

present case, as the defendant challenges the validity of a search warrant authorized by then-Chief

U.S. Magistrate Judge Erin L. Wiedemann, and in so doing, directly asserts that the affiant of the

warrant, Homeland Security Investigations (HIS) Special Agent (SA) Gerald Faulkner,

intentionally mislead the magistrate. However, facts are stubborn things. A simple review of the

affidavit at issue reveals that there was probable cause supporting the magistrate’s issuance of the

warrant. As for the defendant’s claims that SA Faulkner misled the magistrate, these inflammatory,

yet baseless claims fail owing to an examination of the facts, a faulty and undeveloped opinion by
Case 5:21-cr-50014-TLB Document 45               Filed 09/10/21 Page 2 of 41 PageID #: 541




the defense’s expert, and a review of the applicable law. As such, the defendant’s motion to

Suppress and request for a Franks hearing should be denied, as it is utterly without merit.

II.       The United States’ Investigation

          In the present case, the activities of the defendant, Joshua DUGGAR, first came to law

enforcement’s attention in May of 2019, when Detective Kalmer of the Little Rock Police

Department was conducting an undercover online investigation on the BitTorrent peer-to-peer file-

sharing network utilizing the Torrential Downpour program. “Torrential Downpour is a law

enforcement software program configured to search the BitTorrent network for Internet Protocol

(“IP”) addresses associated with individuals offering to share or possess files known to law

enforcement to contain images or videos of child pornography.” United States v. Hoeffener, 950

F.3d 1037, 1040–41 (8th Cir. 2020). During her investigation, she observed that a user connected

to the network from IP address 167.224.196.113 (“the target IP”) was sharing child sexual abuse

material (CSAM) over the network. Using the Torrential Downpour software, Det. Kalmer

downloaded CSAM directly from this user. The downloaded files include:

      •   Mov_0216.mp4: A video file downloaded at approximately 5:42 PM on May 14, 2019,
          depicting two fully nude prepubescent females, one of whom is vaginally penetrated by an
          adult male; and

      •   Marissa.zip: A zip file downloaded at approximately 6:45 PM on May 15, 2019, that
          included 65 compete and viewable images depicting a prepubescent female.


          After downloading these files, Det. Kalmer determined that the target IP address

geolocated to Northwest Arkansas. She subsequently contacted SA Faulkner, who investigates

federal child pornography offenses in Northwest Arkansas, to inquire if he would further

investigate the user of the target IP address. After SA Faulkner advised that he would, Det. Kalmer

notified the Internet Crimes Against Children (“ICAC”) Administrator, Lenore Paladino, of the


                                                 2
Case 5:21-cr-50014-TLB Document 45              Filed 09/10/21 Page 3 of 41 PageID #: 542




downloads, informed her that she uploaded or logged the two (2) files containing CSAM in the

ICAC Data System (“IDS”), and requested that Administrator Paladino give SA Faulkner access

to said files to further the investigation. ICAC Administrator Paladino subsequently granted SA

Faulkner access to the two (2) files downloaded by Det Kalmer.1

       After receiving the lead from Det. Kalmer, SA Faulkner determined that the target IP was

issued by an internet service provider (ISP) known as OzarksGo and requested subscriber

information associated with the user’s account. On or about October 7, 2019, in response to a

federal summons, OzarksGo identified the subscriber associated with the target IP as JOSHUA

DUGGAR, with a service address of 14993 Wildcat Creek Road, Springdale, Arkansas.

       On October 29, 2019, HSI SA Howard Aycock applied for and obtained a federal warrant

from then-Chief U.S. Magistrate Judge Wiedemann to search the premises at 14993 Wildcat Creek

Road, Springdale, Arkansas. On or about October 31, 2019, HSI agents, intending to execute the

search warrant, contacted the residents of 14993 Wildcat Creek Road, and were quickly able to

confirm that the address provided to them by OzarksGo was in error. Specifically, OzarksGo

subscriber JOSHUA DUGGAR did not and had never resided at that address. Additionally, said

residence did not currently, nor did it previously, receive internet service through OzarksGo. The

residents of 14993 Wildcat Creek informed law enforcement that DUGGAR operated a car lot on

the adjacent property and that the car lot had OzarksGo internet service. Consequently, law

enforcement retuned said warrant unexecuted to Magistrate Judge Wiedemann. (See

Government’s (Gov.) Exhibit (Ex.) 1-Return documented as unexecuted).




1
  Both files containing CSAM that Det. Kalmer logged in the IDS system, of which SA Faulkner
later described in the affidavit at issue, remain in the IDS system to date.
                                                3
Case 5:21-cr-50014-TLB Document 45                  Filed 09/10/21 Page 4 of 41 PageID #: 543




          After confirming that DUGGAR factually operated a car lot on the adjacent property and

confirming with OzarksGo the correct address related to the subscriber associated with the target

IP address at issue, SA Gerald Faulkner sought a federal search warrant for DUGGAR’s car lot at

14969 Wildcat Creek Road Springdale, Arkansas from Magistrate Judge Wiedemann. (See Gov.

Ex. 2).

          In the affidavit in support of the search warrant, SA Faulkner states, as relevant here, that

“In May 2019, two separate downloaded files were successfully obtained from IP address

167.224.196.113. One of the downloaded files was a “zip” folder, containing approximately 65

images and the other downloaded file was a single video.” (Gov. Ex. 2, Affidavit ¶ 34). SA

Faulkner then explains that in October of 2019, he “reviewed the two files successfully

downloaded by [Det. Kalmer] from IP Address 167.224.196.113” and provided the following

descriptions:

          a) File Name: marissa.zip

             This zip folder contains approximately sixty-five (65) image files of a prepubescent
             female, many of which are consistent with child pornography. One file within the folder
             entitled 2203.jpg, is an image depicting a prepubescent female approximately seven (7)
             to nine (9) years of age lying on her back and using her hands to expose her vagina and
             anus.

          b) File Name: Mov_0216.mp4

             This video is approximately two minutes and eleven seconds in length and depicts two
             (2) prepubescent females approximately seven (7) to nine (9) years of age. The
             prepubescent females are both completely naked laying on top of each other. A male
             subject is then seen penetrating one of the prepubescent female’s vagina with his erect
             penis.

Id. at ¶ 35. Additionally, SA Faulkner states in the search warrant affidavit that approximately

ninety-three (93) files of interest connected to the target IP address had been flagged by law

enforcement as potential child exploitation material. Id. at ¶ 36. As for referencing the initial search



                                                    4
Case 5:21-cr-50014-TLB Document 45               Filed 09/10/21 Page 5 of 41 PageID #: 544




warrant, SA Faulkner details for Magistrate Judge Wiedemann, who had approved the warrant for

the mistaken residential address just days prior, the investigative steps law enforcement underwent

to conclude that the correct service address corresponding to IP address from which Det. Kalmer

downloaded CSAM files was DUGGAR’s car lot, located at 14969 Wildcat Creek, in Springdale,

Arkansas. These additional steps are outlined in paragraphs 39 through 44 of the affidavit and

include: speaking with the residents of the mistaken address who indicated that the overall property

was divided years back and that DUGGAR operated a car lot on the adjacent land, confirming that

DUGGAR factually operated a car dealership by sending an undercover (UC) officer into the car

lot itself, and confirming that a Washington County Fire Marshal conducted an inspection of

DUGGAR’s car lot at the address listed in the warrant. Of note, SA Faulkner presented this issue

to OzarksGo and a representative thereof informed SA Faulkner that the residential address

initially produced by their system was in error and the true address corresponding to the internet

service at issue was 14969 Wildcat Creek.

       On November 4, 2019, Magistrate Judge Wiedemann issued the warrant to search the

defendant’s car lot. At approximately 3:00 p.m. on November 8, 2019, law enforcement executed

the warrant. In so doing, agents encountered the defendant and two other men standing outside on

the car lot. Inside the small building on the lot, which operated as the business’s main office, law

enforcement located a HP desktop computer with a desktop background depicting DUGGAR and

his family. Law enforcement also seized, as relevant here, DUGGAR’s cellular phone, an Apple

iPhone 11, and his laptop, a MacBook. DUGGAR was interviewed on scene and declined to

provide a password to either his iPhone or MacBook.

       That same month, November of 2019, HSI Computer Forensic Analyst (CFA) Marshall

Kennedy created forensic copies of all three (3) devices seized from the car lot. All subsequent



                                                 5
Case 5:21-cr-50014-TLB Document 45              Filed 09/10/21 Page 6 of 41 PageID #: 545




forensic examinations conducted by HSI were from the forensic copies of the above identified

devices. Additionally, forensic copies of the hard drive contained in the HP computer and

DUGGAR’s iPhone were later sent to the Department of Justice High Technology Investigative

Unit (HTIU) for further analysis.

         On or about November 22, 2019, CFA Kennedy created a forensic image of the hard drive

contained in the HP computer, and thereafter all law enforcement’s processing and analysis were

conducted off the forensic image. CFA Kennedy completed his analysis and submitted a forensic

report on or about June 24, 2020. In October of 2020, CFA Kennedy provided a forensic image of

the HP computer to HTIU. In so doing, CFA Kennedy made the forensic image he sent to HTIU

by duplicating his own forensic copy, as opposed to reprocessing DUGGAR’s actual devices.

HTIU Digital Investigative Analyst (DIA) Brad Gordon submitted his forensic report in November

of 2020 and supplemented said report in February of 2021.

         Both HSI’s and HTIU’s examinations revealed that an Ubuntu Linux operating system had

been installed on the device on May 13, 2019. The Linux operating system created a password-

protected partition on the device’s hard drive separate from the original Windows operating system

that came with the device. The password to access the Windows operating system on the HP

Desktop is “joshuajjd,” while the password to access the Linux partition is “*****1988.”2 Overall,

both forensic examinations revealed that the Tor browser and, separately, the Bit-torrent client

“uTorrent” had been installed on the Linux partition on or about May 13, 2019, and May 14, 2019,

respectively. Thereafter the forensic evidence supports that both programs were utilized to




2
    1988 is DUGGAR’s birthyear. The full password is intentionally redacted herein.

                                                6
Case 5:21-cr-50014-TLB Document 45                Filed 09/10/21 Page 7 of 41 PageID #: 546




download and view CSAM.3 Finally, forensic evidence supports that the user of the HP computer

deleted the images of CSAM from the device.

       The MacBook was likewise examined by CFA Kennedy. A forensic image of the hard

drive contained therein was created by CFA Kennedy on or about November 12, 2019. Thereafter,

all review and analysis were conducted on the forensic image of the hard drive. From the forensic

image of the MacBook, law enforcement determined that DUGGAR had backed up or synced his

iPhone with said device. On the MacBook itself, law enforcement located numerous pictures and

text messages that place DUGGAR at the car lot while CSAM was downloaded, accessed, and

viewed on the HP computer. This evidence was all memorialized in a Report of Investigation

(ROI) submitted by SA Faulkner in April of 2020. Additionally, HSI discovered during its

examination that DUGGAR used the password “*****1988,” or close variations, for multiple

online accounts, including his bank account and social media accounts.

       The iPhone 11 was forensically processed by CFA Kennedy. Because DUGGAR did not

provide the password to his iPhone, law enforcement was only able to achieve a partial extraction,

which was obtained on or about November 9, 2019. In March of 2021, the digital information, or

extraction, pulled from DUGGAR’s iPhone in November of 2019 was provided to HTIU. Both

examinations again revealed the same images and text messages consistent with what was located

on DUGGAR’s MacBook. Both examinations likewise revealed where DUGGAR used the

“*****1988” password for numerous personal online accounts.



3
  Of note, both forensic examiners located images and forensic evidence showing that the
“marissa.zip” file referenced in the warrant was factually downloaded via the Bit-Torrent peer-to
peer-network on May 15, 2019. Defense expert Bush was provided access to a forensic copy of
the HP computer itself that contains said files prior to submitting her affidavit in which she claims
the images “allegedly possessed by the remote client were in such an incomplete state that no user”
could view the images. The existence of these images is likewise memorialized in the forensic
reports provided to the defense in discovery.
                                                 7
Case 5:21-cr-50014-TLB Document 45               Filed 09/10/21 Page 8 of 41 PageID #: 547




III.   Procedural Background and Relevant Case History

       In April of 2021, a Grand Jury sitting in the Western District of Arkansas returned a two-

count Indictment charging the defendant with receipt of child pornography, in violation of 18

U.S.C. § 2252A(a)(2), and possession of child pornography, in violation of 18 U.S.C. §

2252A(a)(5)(B). Doc. 1. This case was originally set for trial on July 6, 2021. Doc. 15. However,

on motion of the defendant, the Court continued the trial until November 30, 2021. Doc. 28. On

or about August 19, 2021, the defendant caused to be filed numerous motions to dismiss and/or

suppress, including the present motion. (see Docs. 36 – 40).

IV.    Legal Analysis of Evidence Suppression Issues

       A.      The BitTorrent Network and Torrential Downpour

       For his first argument, the defendant claims the warrant executed on the defendant’s car

lot leading to the discovery of digital evidence underpinning his current federal child pornography

charges should be invalidated and all evidence should be suppressed because “the Government

used a law enforcement software tool that acted more like a GPS tracking device than a BitTorrent

platform” in this case. Doc. 37, p. 10. Despite the defendant’s crude attempt to equate this program

to GPS tracking and thereby invoke an analysis under an arguably more stringent legal fact pattern,

the Eighth Circuit has upheld the use of similar peer-to-peer programs, as well as this specific

Torrential Downpour program, in establishing probable cause supporting a search warrant. (See

United States v. Hoeffener, 950 F.3d 1037 (8th Cir. 2020). Moreover, the defendant does not have

a subjective expectation of privacy in an IP address, regardless of how many times law

enforcement detects its involvement in the distribution of CSAM. (See United States v. Jean, 207

F. Supp. 3d 920, 932 (W.D. Ark. 2016), aff'd, 891 F.3d 712 (8th Cir. 2018)(citing United States v.

Christie, 624 F.3d 558, 574 (3d Cir. 2010)). As such, perhaps a more apt analogy in the present



                                                 8
Case 5:21-cr-50014-TLB Document 45                Filed 09/10/21 Page 9 of 41 PageID #: 548




case would compare DUGGAR’s use of the BitTorrent network to an individual who leaves

incriminating evidence in his garbage at the curb for pickup. Any member of the public, including

law enforcement, can have unlimited access to the discarded contents of the trash as long as it sits

on a publicly accessible street. And so is true at present, that anyone, including law enforcement,

could have connected to DUGGAR’s device endless times to download the CSAM files that

DUGGAR made public over the internet.

       B.      Current Case Law Regarding Searches on Similar Peer-to-Peer Networks

       In summary, the defendant contends that law enforcement’s use of Torrential Downpour

on the BitTorrent peer-to-peer network required a warrant because the program repeatedly

attempted to complete its download of the “marissa.zip” file from the defendant’s IP address.4 Of

course, nothing about this argument is legally sufficient to warrant suppression—its very premise

is simply the defendant’s own ipse dixit and is totally unsupported by any legal authority. And that

is because, the Torrential Downpour program gathered nothing more then what DUGGAR was

offering to strangers over the same network-his IP address and the file he was sharing. And while

the defendant may analogize otherwise, BitTorrent remains a peer-to-peer network, like other peer-

to-peer networks in that its purpose is to permit users to download files that other users are sharing

and making available over the program.

       As noted above, the Eighth Circuit Court of Appeals has specifically addressed law

enforcement’s use of the Torrential Downpour program. In United States v. Hoeffener, 950 F.3d

1037 (8th Cir. 2020), the Appellate court held:

       … Torrential Downpour searches for download candidates in the same way that
       any public user of the BitTorrent network searches, and it only searches for
       information that a user had already made public by the use of the uTorrent software.


4
  The defendant does not claim that Torrential Downpour program errored at all when
downloading the “Mov_0216MP4” file and that file alone establishes probable cause.
                                                  9
Case 5:21-cr-50014-TLB Document 45               Filed 09/10/21 Page 10 of 41 PageID #: 549




       A defendant has no legitimate expectation of privacy in files made available to the
       public through peer-to-peer file-sharing networks. Hoeffener's attempt to
       distinguish BitTorrent software from other peer-to-peer programs does not alter the
       fact that he allowed public access to the files on his computer. The district court did
       not err in denying his motion to suppress evidence…

United States v. Hoeffener, 950 F.3d 1037, 1044 (8th Cir. 2020)(internal citations omitted).

Moreover, the Eighth Circuit, this year, further upheld and clarified the holding in Hoeffener in

stating “[w]e now hold explicitly what was implicit in Hoeffener: That nothing in Carpenter, Riley,

or Jones calls into question our oft-repeated observation that a defendant has no reasonable

expectation of privacy in materials he shares on a public peer-to-peer network. United States v.

Shipton, 5 F.4th 933, 936 (8th Cir. 2021). Noteworthy given the current analogy advanced by

DUGGAR that Torrential Downpour gathered information akin to GPS data, the Appellate Court

in Shipton stated:

       Shipton decries what he calls the government's “dragnet surveillance” through
       programs like RoundUp eMule and the CRC's maintenance of vast databases of
       hash values connecting known or suspected child pornography to IP addresses
       where those files were offered for sharing, invoking images of an Orwellian
       dystopia. His concerns are overstated. These programs and databases contain only
       information that users of peer-to-peer networks have deliberately chosen not to
       keep private. And as the magistrate judge here explained in an admirably thorough
       opinion, though this “surveillance” may certainly cast a wide net, most of the
       information gathered pertains to people other than Shipton. Unlike Jones, where
       officers tracked a person's car for nearly a month with the help of a GPS device, the
       information gathered here was relatively minimal. In Carpenter, the Court was
       similarly concerned about the detailed information that a week's worth of cell-site
       location information generated from a mobile phone revealed about a particular
       person's everyday movements. Likewise, the concern in Riley was about the depth
       of detail that a person's mobile phone could reveal about him. In sum, we reject
       Shipton's contention that he had a reasonable expectation of privacy here.

United States v. Shipton, 5 F.4th 933, 936 (8th Cir. 2021).

       While Hoeffener specifically addresses law enforcement’s use of the Torrential Downpour

program, its holding is in line with a long standing and universally accepted notion that individuals

do not retain a reasonable expectation of privacy for information shared and subsequently collected


                                                 10
Case 5:21-cr-50014-TLB Document 45               Filed 09/10/21 Page 11 of 41 PageID #: 550




by law enforcement over peer-to-peer networks. In United States v. Stults, 575 F.3d 834 (8th Cir.

2009), the Court also addressed the issue of a person’s expectation of privacy on peer-to-peer

networks. In so doing, the Eighth Circuit followed several other federal courts and found that an

individual does not have a reasonable expectation of privacy on a peer-to-peer file sharing network.

Specifically the Court found:

       Several federal courts have rejected the argument that an individual has a
       reasonable expectation of privacy in his or her personal computer when file-sharing
       software, such as LimeWire, is installed. See, e.g., United States v. Ganoe, 538 F.3d
       1117, 1127 (9th Cir. 2008) (holding that the defendant lacked a reasonable
       expectation of privacy in the downloaded files stored on his computer, meaning
       that an agent's use of a file-sharing software program to access child pornography
       files on the computer did not violate the defendant's Fourth Amendment rights);
       United States v. Perrine, 518 F.3d 1196, 1205 (10th Cir. 2008) (holding that
       defendant had no expectation of privacy in government's acquisition of his
       subscriber information, including his IP address and name from third-party service
       providers, where the defendant voluntarily transmitted such information to Internet
       providers and enabled P2P file sharing on his computer, which permitted anyone
       with Internet access the ability to enter his computer and access certain folders);
       United States v. Barrows, 481 F.3d 1246, 1249 (10th Cir. 2007) (“[The defendant]
       claims that he invited no one to use his computer and therefore expected its contents
       to remain private. Yet he surely contemplated at least some third-party access: he
       knowingly networked his machine to the city computer for the express purpose of
       sharing files.”); United States v. Brese, No. CR–08–52–D, 2008 WL 1376269
       (W.D.Okla. April 9, 2008) (unpublished) (“The Court finds that, notwithstanding
       any subjective expectation that Defendant may have had in the privacy of his
       computer, it was not reasonable for him to expect privacy in files that were
       accessible to anyone else with LimeWire (or compatible) software and an internet
       connection.”); United States v. Borowy, 577 F.Supp.2d 1133, 1136 (D.Nev.2008)
       (“In this case, [the defendant] did not have a legitimate expectation of privacy in
       files he made available to others using P2P software.”). Id. at 842-43

       The Sixth Circuit has likewise held in United States v. Conner, 521 F. App’x. 493 (6th Cir.

2013)(unpublished) that a user of a file-sharing program does not have a legitimate expectation of

privacy. The Court in Conner further reasoned that sharing files on peer-to-peer networks is

different from sending an email or a letter, explaining:

       Conner argues that under United States v. Warshak, 631 F.3d 266 (6th Cir. 2010)
       (en banc ), third-party access to information on one's computer is consistent with a

                                                11
Case 5:21-cr-50014-TLB Document 45                Filed 09/10/21 Page 12 of 41 PageID #: 551




       reasonable expectation of privacy in that information. In Warshak, we agreed that
       the government could not compel a commercial ISP to turn over the contents of a
       subscriber's e-mails without a warrant because subscribers “enjoy a reasonable
       expectation of privacy in the contents of emails,” even though an ISP has the ability
       to view the contents of e-mail prior to delivery. 631 F.3d at 288. In the context of
       e-mail, ISPs are “the functional equivalent of a post office or a telephone company,”
       and like an ISP, both of these entities have the ability to intrude on the contents of
       messages in the course of delivering them to their intended recipients. Id. at 286.
       Since the right or ability of third parties to intrude on phone calls and letters has not
       been deemed sufficient to defeat a reasonable expectation of privacy in those modes
       of communication, we agreed that “it would defy common sense to afford emails
       lesser Fourth Amendment protection” than telephone calls or letters. Id. at 285–86.

       Warshak does not control this case because peer-to-peer file sharing is different in
       kind from e-mail, letters, and telephone calls. Unlike these forms of
       communication, in which third parties have incidental access to the content of
       messages, computer programs like LimeWire are expressly designed to make files
       on a computer available for download by the public, including law enforcement.
       Peer-to-peer software users are not mere intermediaries, but the intended recipients
       of these files. Public exposure of information in this manner defeats an objectively
       reasonable expectation of privacy under the Fourth Amendment. Katz v. United
       States, 389 U.S. 347, 351, 88 S.Ct. 507, 19 L.Ed.2d 576 (1967) (“What a person
       knowingly exposes to the public, even in his own home or office, is not a subject
       of Fourth Amendment protection.”); see also California v. Greenwood, 486 U.S.
       35, 40–41, 108 S.Ct. 1625, 100 L.Ed.2d 30 (1988) (finding no reasonable
       expectation of privacy in “plastic garbage bags left on or at the side of a public
       street,” which are accessible by “members of the public” and left on the curb “for
       the express purpose of conveying [them] to a third party, the trash collector”).

       The current case law around the country does not support the defendant’s position. Based

on the above stated law, it is clear that: 1) individuals do not have a reasonable expectation of

privacy on peer-to-peer file sharing networks; and 2) law enforcement can use specialized software

to locate child pornography files and associated information being shared on peer-to-peer networks

without violating any individual’s privacy rights.

       Lastly, even assuming arguendo some legitimacy to the defendant’s arguments, the

exclusionary rule, which prohibits the introduction of evidence during a criminal trial that was

obtained in violation of a defendant’s constitutional rights, is not constitutionally required, but

instead is a “judicially created means of deterring illegal searches and seizures.” Penn. Bd. of Prob.

                                                  12
Case 5:21-cr-50014-TLB Document 45               Filed 09/10/21 Page 13 of 41 PageID #: 552




& Parole v. Scott, 524 U.S. 357 (1998). It is applied “only where its deterrence benefits outweigh

its substantial social costs.” Id. (internal quotation marks omitted). Suppression of evidence

through the exclusionary rule “has always been [a] last resort, not [a] first impulse.” Hudson v.

Michigan, 547 U.S. 586, 591 (2006). At present, use of the exclusionary rule would not be

supported.

       C.      Defendant Does Not Have a Reasonable Expectation of Privacy in his IP
               Address nor Files that He Shared with Third Parties on a Peer-to-Peer
               Network.

       A defendant who is seeking to suppress evidence from a search must demonstrate that he

had a “legitimate expectation of privacy” in the place searched. United States v. Hamilton, 538

F.3d 162, 167 (2d Cir. 2008). This inquiry involves the court to ask two separate questions. First,

the court must determine whether the individual had a subjective expectation of privacy. Second,

the court must determine whether that expectation of privacy is one that society accepts as

reasonable.   Katz v. United States, 389 U.S. 347, 361 (1967). The Supreme Court developed a

bright-line application of the reasonable-expectation-of-privacy test that is particularly relevant

here. In what has come to be known as the "third-party doctrine," the Court held that "a person has

no legitimate expectation of privacy in information he voluntarily turns over to third parties ...

even if the information is revealed on the assumption that it will be used only for a limited purpose

and the confidence placed in the third party will not be betrayed." Smith v. Maryland, 442 U.S.

735, 743-44 (1979)(citing United States v. Miller, 425 U.S. 435, 442-44 (1976)).

       The defendant at present cites in support of his GPS analogy to United States v. Horton,

863 F.3d 1041 (8th Cir. 2017), United States v. Jean, 891 F.3d 712, 715 (8th Cir. 2018) and, to

some extent, Riley v. California, 573 U.S. 373 (2014). However, these cases all involved law

enforcement searches of non-publicly accessible information on electronic devices, either by



                                                 13
Case 5:21-cr-50014-TLB Document 45                Filed 09/10/21 Page 14 of 41 PageID #: 553




utilizing a program to send a computer code/virus to defeat certain security or by physically

searching a device without a warrant. These cases are simply not factually, legally, or even

technologically, comparable to the instant. Instead, in this case, the defendant is on the internet, a

publicly available space, making images of child pornography available to strangers over a peer-

to-peer network. The tool used by law enforcement to download this content is not invading a non-

public space on the defendant’s computer. Rather, it’s simply downloading the information that

the defendant is voluntarily sharing with the public. And while it might benefit the defense to

equate this gathering activity to GPS surveillance, no such non-public information was obtained

in this case. Regardless of how many times this automated program attempted to download

publicly accessible files, nothing more was garnered than what was made publicly available by

DUGGAR himself.

       As such, law enforcement’s use of Torrential Downpour in this case did not constitute an

illegal search and seizure, and the defendant’s motion to suppress on this basis should be denied.

       D.      The Search Warrant was supported by Probable Cause and was Timely
               Obtained and Executed.

       For his next argument, the defendant claims the search warrant at issue was not supported

by probable cause because there “was no reason for the magistrate judge to conclude that evidence

of child pornography would be found at a business (not a residence) simply because an unknown

device allegedly contained two files approximately six months earlier… (Doc. 37, p. 13).

However, the defendant fails to cite any authority for this contention. Instead, he simply cites cases

that affirm residential warrants based off similar probable cause and opines that “[t]he same simply

cannot be true for a business like a used car dealership that caters to the general public.” Id.

        However, the length of delay which could make information stale for purposes of

obtaining a warrant “depends upon the particular facts of the case, including the nature of the

                                                 14
Case 5:21-cr-50014-TLB Document 45               Filed 09/10/21 Page 15 of 41 PageID #: 554




criminal activity and the type of evidence sought.” United States v. Allen, 625 F.3d 830, 842 (5th

Cir. 2010); see also United States v. Vosburgh, 602 F.3d 512, 528-29 (3d Cir. 2010) (“[S]taleness

is not a matter of mechanically counting days.”). “Courts are more tolerant of dated allegations

if the evidence sought is of the sort that can reasonably be expected to be kept for long periods

of time in the place to be searched.” United States v. Kleinkauf, 861 F.2d 818, 823 (5th Cir. 1988).

         The Eighth Circuit, in accordance with nearly every other circuit, has recognized the

unique nature of child pornography crimes when conducting a staleness inquiry, upholding a

warrant well beyond a six (6) month delay relating to child pornography offenses. United States

v. Lemon, 590 F.3d 612 (8th Cir. 2010) (affirming search warrant in child pornography case

where evidence supporting the warrant was 18 months old). Unlike other illegal contraband,

child pornography is typically retained by its beholder for a prolonged, if not indefinite, period

of time. Id. at 842-43; United States v. Burkhart, 602 F.3d 1202, 1206 (10th Cir. 2010) (“This

court has repeatedly endorsed the view that possessors of child pornography are likely to hoard

their materials and maintain them for significant periods of time.”); United States v. Morales-

Aldahondo, 524 F.3d 115, 119 (1st Cir. 2008) (finding considerable support for position that

“customers of child pornography sites do not quickly dispose of their cache”); United States v.

Vosburgh, 602 F.3d 512, 528-29 (3d Cir. 2010) (“[P]ersons with an interest in child pornography

tend to hoard their materials and retain them for a long time.”)

       Significantly, courts have also recognized the fact that a trained forensic examiner can

recover files from a computer, even when they have been deleted by the user. E.g., United States

v. Gourde, 440 F.3d 1065, 1071 (9th Cir. 2006) ((“Having paid for multi-month access to a child

pornography site, Gourde was also stuck with the near certainty that his computer would contain

evidence of a crime had he received or downloaded images in violation of § 2252. Thanks to the


                                                15
Case 5:21-cr-50014-TLB Document 45                Filed 09/10/21 Page 16 of 41 PageID #: 555




long memory of computers, any evidence of a crime was almost certainly still on his computer,

even if he had tried to delete the images. FBI computer experts, cited in the affidavit, stated that

‘even if ... graphic image files [ ] have been deleted ... these files can easily be restored.’ In other

words, his computer would contain at least the digital footprint of the images.”); United States v.

Lamb, 945 F. Supp. 441, 461 (N.D.N.Y. 1996) (“The nature and characteristics of computer

storage systems leads the court to believe that five and a half months is not so long that one would

expect a computer file to be erased.”); United States v. Payne, 519 F. Supp. 2d 466, 477-78 (D.N.J.

2007) (four months); United States v. Toups, 2007 WL 433562 (M.D. Ala. February 6, 2007)

(“Further bolstering the conclusion that the staleness calculation is unique when it comes to cases

of Internet child pornography is the images and videos stored on a computer are not easily

eliminated from a computer's hard drive. The mere deletion of a particular file does not necessarily

mean that the file cannot later be retrieved.”). See, e.g., United States v. Eberle, No. CRIM. 05-26,

2006 WL 1705143, at *1 (W.D. Pa. June 15, 2006) (noting that even when a computer has been

>wiped,= where >all files and data associated with a prior user from a hard drive [are deleted],= the

data may still be retrieved through forensic procedures); United States v. Fazio,

1:05CR00014ERW(LMB), 2006 WL 1307614, at *9 (E.D.Mo. May 9, 2006) (>Even when ... files

have been >deleted,= they are not really permanently removed from the computer but can be

recovered months or years later.=); United States v. Wiser-Amos, 2007 WL 2669377 (W.D. Ky.

September 7, 2007) (seven months).

       In United States v. Vosburgh, 602 F.3d 512 (3d Cir. 2010), the court upheld a four-month

gap, but wrote the following:

       We do not hold, of course, that information concerning child pornography crimes
       can never grow stale. We observe only that information concerning such crimes has
       a relatively long shelf life. It has not been, and should not be, quickly deemed stale.
       See, e.g., Shields, 458 F.3d at 279 n. 7. See also United States v. Paull, 551 F.3d

                                                  16
Case 5:21-cr-50014-TLB Document 45            Filed 09/10/21 Page 17 of 41 PageID #: 556




     516, 522 (6th Cir.2009) (noting that the same time limitations that have been
     applied to more fleeting crimes do not control the staleness inquiry for child
     pornography). This is especially true where, as here, the crime in question is
     accomplished through the use of a computer. As the Ninth Circuit observed in one
     child pornography case, computers have “long memor[ies].” United States v.
     Gourde, 440 F.3d 1065, 1071 (9th Cir.2006) (en banc); see also United States v.
     Frechette, 583 F.3d 374, 379 (6th Cir.2009) (“Digital images of child pornography
     can be easily duplicated and ... even if they are sold or traded .... have an infinite
     life span.”). Images stored on computers can be retained almost indefinitely, and
     forensic examiners can often uncover evidence of possession or attempted
     possession long after the crime has been completed. See, e.g., Gourde, 440 F.3d at
     1071 (crediting statement in affidavit that FBI computer experts can resurrect files
     from a hard drive even after they have been deleted). The staleness inquiry requires
     us to consider the “type of evidence” at issue, Zimmerman, 277 F.3d at 434, and we
     think it obvious that the type of evidence agents sought from Vosburgh's
     apartment—computers and/or computer equipment—is not the type of evidence
     that rapidly dissipates or degrades. Nor is it the type of property that is usually
     quickly or continuously discarded. Cf. United States v. Ritter, 416 F.3d 256, 270-
     71 (3d Cir.2005) (Smith, J., concurring in the judgment) (discussing the relevance
     to staleness of the nature of the evidence and how quickly it might reasonably be
     expected to be discarded). Therefore, the passage of weeks or months here is less
     important than it might be in a case involving more fungible or ephemeral evidence,
     such as small quantities of drugs or stolen music. See id.

     The magistrate's task was to make a practical, commonsense decision as to whether
     there was a fair probability that evidence of criminal activity—including possession
     or even attempted possession of child pornography—would be found in Vosburgh's
     apartment four months after he attempted to access the Link. On the facts before
     us, and in light of our precedents, we agree that the magistrate had a substantial
     basis for concluding that there was. Our decision fits comfortably within the body
     of case law concerning staleness in the context of child pornography. See, e.g.,
     United States v. Morales-Aldahondo, 524 F.3d 115, 119 (1st Cir.2008) (rejecting
     defendant's argument that three-year gap between date of download and warrant
     application rendered information stale, in light of testimony from the “government's
     knowledgeable witness” that child pornography collectors “do not quickly dispose
     of their cache”); United States v. Irving, 452 F.3d 110, 125 (2d Cir.2006) (holding
     that twenty-two month old information in affidavit in support of warrant to search
     for child pornography was not stale); United States v. Lemon, 590 F.3d 612, 615-
     16 (8th Cir.2010) (upholding probable cause determination despite eighteen-month
     gap between the warrant application and the incident described in the affidavit that
     suggested possession of child pornography); United States v. Lacy, 119 F.3d 742,
     745 (9th Cir.1997) (rejecting staleness claim in child pornography case involving
     ten-month gap); United States v. Terry, 522 F.3d 645, 650 n. 2 (6th Cir.2008)
     (upholding probable cause in child pornography case involving a five-month gap).




                                              17
Case 5:21-cr-50014-TLB Document 45               Filed 09/10/21 Page 18 of 41 PageID #: 557




Vosburgh, 602 F.3d at 529-30. In United States v. Seiver, 692 F.3d 774 (7th Cir. 2012), the court

similarly held that a seven-month delay did not make the probable cause stale. More importantly,

the Court’s opinion recognizes that given computer forensic abilities, it is unlikely that probable

cause to search a computer will ever be stale.

       “Staleness” is highly relevant to the legality of a search for a perishable or
       consumable object, like cocaine, but rarely relevant when it is a computer file.
       Computers and computer equipment are “not the type of evidence that rapidly
       dissipates or degrades.” United States v. Vosburgh, 602 F.3d 512, 529 (3d
       Cir.2010). Because of overwriting, it is possible that the deleted file will no longer
       be recoverable from the computer's hard drive. And it is also possible that the
       computer will have been sold or physically destroyed. And the longer the interval
       between the uploading of the material sought as evidence and the search of the
       computer, the greater these possibilities. But rarely will they be so probable as to
       destroy probable cause to believe that a search of the computer will turn up the
       evidence sought; for probable cause is far short of certainty—it “requires only a
       probability or substantial chance of criminal activity, not an actual showing of such
       activity,” Illinois v. Gates, 462 U.S. 213, 244 n. 13, 103 S.Ct. 2317, 76 L.Ed.2d 527
       (1983), and not a probability that exceeds 50 percent (“more likely than not”),
       either. Hanson v. Dane County, 608 F.3d 335, 338 (7th Cir. 2010).

Seiver, 692 F.3d at 777.

       In a misguided attempt to differentiate the case law applicable to staleness considerations

regarding child pornography investigations, the defendant again simply claims based on his own

opinion without citing legal authority that the same considerations for child pornography

investigations that target residences do not hold true for a business. However, this position

simply overlooks both the collecting and digital retention considerations identified in case law

justifying extended search timeframes in child pornography cases.

       Factually, at present, Magistrate Judge Wiedemann was informed via the affidavit that:

1) the evidence sought was digital in nature and based on digital images of images of child

pornography downloaded from a peer-to-peer network, 2) as of May of 2019, ICAC software

flagged “approximately ninety-three (93) files of investigative interest … as potential child



                                                 18
Case 5:21-cr-50014-TLB Document 45              Filed 09/10/21 Page 19 of 41 PageID #: 558




exploitation material” connected to the same IP address tied to the defendant’s car lot, 3) in May

of 2019, law enforcement downloaded two (2) separate files containing CSAM from an IP

address connected to the car lot, 4) that “individuals involved in the sexual exploitation of

children through child pornography almost always keep copies of their sexual exploitation

material…because child pornography is illegal to openly purchase, and the most common

method of acquiring it is by trading with other people of similar interests” Gov. Ex. 2, ¶ 47, 5-

the defendant’s small business consisted of an unpaved parking lot and two small, shed-like

buildings Id., Attachment A., and 6) the premises were occupied by DUGGAR himself, and

only one other employee (as opposed to many people being around) in November of 2019. Gov

Ex. 2, Affidavit ¶ 44. As such, the magistrate judge was aware that digital images of child

pornography, capable of being forensically located even if deleted or moved, were downloaded

at a remote car lot. Additionally, the Magistrate was aware that law enforcement had flagged

numerous images of similar nature being associated with this offending IP address as of May

16, 2019.

       And to address the defendant’s concern that collectors like to “hoard such images in a

secure, private environment such as computers and electronic or digital media in their homes,”

the same logic applies with equal force with respect to a small, out-of-the way business. While

it is true that most people find the privacy of their own residence more suited to downloading

pornography, including child pornography, that is not the only place that individuals find the

privacy to engage in such conduct. There are many cases in which offenders engage in such

conduct at work. See United States v. Pawlak, 935 F.3d 337, 342 (5th Cir. 2019) (describing

individual who used work computer to download and view child pornography); United States v.

Pruitt, 638 F.3d 763, 765 (11th Cir. 2011) (describing deputy sheriff who used work computer



                                                19
Case 5:21-cr-50014-TLB Document 45               Filed 09/10/21 Page 20 of 41 PageID #: 559




to search of child pornography); United States v. Bailey, 377 F. Supp. 2d 268, 269 (D. Me. 2005)

(describing teacher who viewed and stored child sexual abuse material on his work computer).

Indeed, if anything, it is much more probable that an employee at a remote car lot—or perhaps

the owner of such a business, like DUGGAR—would utilize the business’s internet service to

download CSAM than a transient customer. In fact, it defies common sense to think that a

customer would travel to a remote car lot, connect to that business’s internet, which may or may

not be password protected, while hoping to go undetected by car lot employees or security

cameras, in order to privately download illegal images of child pornography. Regardless, such

considerations do not touch on staleness, but rather the sufficiency of the probable cause

available to the issuing magistrate. And at present, the magistrate judge was fully aware that the

target address was that of DUGGAR’s car lot and had ample basis to conclude the warrant was

supported by probable cause. “When a search is authorized by a warrant, deference is owed to

the issuing judge's conclusion that there is probable cause. Courts should defer to the issuing

judge's initial probable cause finding if there is substantial evidence in the record that supports

his decision.” United States v. Carroll, 750 F.3d 700, 703–04 (7th Cir. 2014) (internal quotations

omitted).

       Given the state of the law, as well as the facts and circumstances in the present case, it is

clear that the information contained in affidavits, that was presented to Magistrate Judge Erin

Wiedemann, was not stale, and established probable cause. Therefore, any items recovered

pursuant to these search warrants should not be suppressed.

       E.      The Warrant Does Not Contain False Statements or Material Omissions

       Next, the defendant argues the evidence seized from his car lot should be suppressed on

the grounds that the search warrant lacked probable cause due to the inclusion of a false statement



                                                 20
Case 5:21-cr-50014-TLB Document 45               Filed 09/10/21 Page 21 of 41 PageID #: 560




by the affiant—namely, SA Faulkner’s statement that he reviewed the 65 images contained in the

“marissa.zip” file downloaded from the user of the defendant’s IP address—and, secondly, as a

result of certain omissions pertaining to Det. Kalmer’s use of the Torrential Downpour program

and/or the BitTorrent network generally.

       With respect to the accusation that SA Faulkner included a false statement in his affidavit,

this claim is simply not supported in fact, technology, nor law. Factually, the “marissa.zip” file,

containing sixty-five (65) viewable images as described in the affidavit was uploaded to and

remains on the IDS system. In fact, these sixty-five (65) images were shown to DUGGAR’s

defense counsel at the HSI facility in Fayetteville earlier this year.5 (see Gov. Ex. 3-Email). With

respect to Michelle Bush’s opinion, she mistakenly asserts that a Zip file header is contained in

Piece “0” of a Zip file, when it is actually contained in the last piece, piece “65” in this instance,

which was successfully downloaded by Det. Kalmer. Ms. Bush might have resolved the

deficiencies in her mistaken opinion by simply reviewing of the downloaded file itself, instead of

concluding such without physically verifying or examining the “marrissa.zip” images presented to

defense counsel. And legally, the defendant fails to satisfy the basic requirements to justify a

Franks hearing. His accusation that SA Faulkner knowingly and intentionally included a false

statement in the affidavit in support of the search warrant is nothing more than an unsupported and

uninformed allegation. With respect to the alleged omissions, defense counsel does nothing more




5
  While the Government can theorize why the defendant would refuse to believe that the images
shown to the defense are the same images that Det. Kalmer downloaded from the user of the
defendant’s IP address and uploaded to IDS, the fact that these images were displayed to the
defense should have, at the very least, prompted a greater inquiry on the part of the defendant
before moving this Court to suppress all evidence obtained during the search of his business based
on the erroneous claim that SA Faulkner could not have reviewed those same images. At a
minimum, the defense could have requested that these images be presented to their expert for
review prior to making a factually verifiable accusation to the contrary.
                                                 21
Case 5:21-cr-50014-TLB Document 45                 Filed 09/10/21 Page 22 of 41 PageID #: 561




than make claims about supposed information that is either incorrect, inconsequential, or simply

irrelevant to establishing probable cause.

       The Fourth Amendment provides that “no Warrants shall issue, but upon probable cause,

supported by Oath or affirmation, and particularly describing the place to be searched, and the

persons or things to be seized.” U.S. Const. Amend. IV. The issue before the court when reviewing

the legal sufficiency of the search warrant is whether the issuing judge had a substantial basis for

concluding that probable cause existed. United States v. White, 356 F.3d 865, 869 (8th Cir. 2004);

United States v. Terry, 305 F.3d 818, 823 (8th Cir. 2002). “[P]robable cause does not demand the

certainty we associate with formal trials.” Illinois v. Gates, 462 U.S. 213, 246 (1983). The

determination of probable cause is made by a “totality of the circumstances” review. Id. at 238.

In the context of a search, probable cause is defined as a “fair probability that contraband or

evidence of a crime will be found in a particular place.” Id. The reviewing magistrate is to consider

the facts in a practical common-sense manner. The evidence must provide the magistrate with a

“substantial basis” for his findings. Id.,238-9.

       It is well established that “to obtain relief under Franks, ‘a defendant must first demonstrate

that the law enforcement official deliberately or recklessly included a false statement or omitted a

truthful statement from his warrant affidavit.’” United States vs Mashek, 606 F.3d 922, 928 (8th

Cir. 2010). see also United States v. McIntryre, 646 F.3d 1107, 1113-14 (8th Cir. 2011) (quoting

Mashek). Furthermore, before a defendant may receive such a hearing, the reviewing magistrate

judge must determine that the allegedly false statement was necessary to the finding of probable

cause. Franks v. Delaware, 438 U.S. 154 (1978); see also United States v. Mashek, 606 F.3d 922,

928 (8th Cir. 2010) (citing United States v. Reinhollz, 245 F.3d 765, 774 (8th Cir. 2001); United

States v. Jansen, 470 F.3d 762, 765-66 (8th Cir. 2006); United States vs. Sandoval-Rodriguez, 452



                                                   22
Case 5:21-cr-50014-TLB Document 45              Filed 09/10/21 Page 23 of 41 PageID #: 562




F.3d 984, 988 (8th Cir. 2006). “Allegations of negligence or innocent mistake will not suffice to

demonstrate a recklessness or deliberate falsehood.” Mashek, 660 F.3d at 928 (citing Franks, 438

U.S. at 171). “In determining if ‘an affiant’s statements were made with a reckless disregard for

the truth,’ the test is whether, after viewing all the evidence, that affiant must have entertained

serious doubts as to the truth of his statement or had obvious reasons to doubt the accuracy of the

information he reported.’” McIntyre, 646 F.3d at 1114 (quoting United States v. Butler, 594 F.3d

955, 961 (8th Cir. 2010)). “A showing of deliberate or reckless falsehood is not lightly met.” Id.

       i.      Alleged False Statement

       At present, the defendant claims, based entirely on the mistaken and factually unverified

representations of a defense hired expert, that “SA Faulkner’s representation in the Second Search

Warrant affidavit that he personally reviewed the zip file is plainly false-as Ms. Bush concludes

based on the Torrential Downpour logs, he did not because he could not have.” Doc. 37, p. 16.

But, as stated above, this baseless claim fails when considering the actual facts and accurate

explanation of the very basic technology at issue.

       Factually, DUGGAR’s claim that SA Faulkner could not have viewed the sixty-five (65)

images from the “marissa.zip” file identified in the warrant can be easily disproven based on a

simple review of the evidence collected and maintained in this case. As noted above, after Det.

Kalmer downloaded the respective files described in the warrant, she contacted SA Faulkner to

inquire if he would be willing to work the lead that she developed. In the ensuing weeks thereafter,

she uploaded both the “mov_0216.mp4” and the “marissa.zip” file she obtained from DUGGAR’s

IP address onto the IDS system so that the images and corresponding information could be

provided to SA Faulkner. To facilitate such, she contacted ICAC Administrator Lenore Paladino.

Per the attached affidavit of Det. Kalmer, after downloading the respective two (2) files, she



                                                23
Case 5:21-cr-50014-TLB Document 45               Filed 09/10/21 Page 24 of 41 PageID #: 563




verified the files she obtained during the download -meaning she actually viewed the images and

video she downloaded and confirmed that they depicted illegal child pornography. (See Gov. Ex.

4). Thereafter, she contacted both SA Faulkner and ICAC administrator Lenore Paladino, as

outlined above. Per Det. Kalmer’s affidavit, she uploaded the two (2) respective files at issue onto

the IDS system to facilitate the transfer of the lead to SA Faulkner. Id.

        Per the attached affidavit of ICAC Administrator Lenore Paladino, whose duties include

serving as the administrator of the IDS system in Arkansas, in May of 2019, Det. Kalmer advised

her that she had downloaded images of CSAM from a target in Northwest Arkansas and requested

that she allow SA Faulkner access to the files on the IDS system. (See Gov. Ex. 5). After Det.

Kalmer uploaded both files, Administrator Paladino provided SA Faulkner access to this material.

Importantly, per Administrator Paladino, the two files uploaded by Det. Kalmer remain on the IDS

system to date. Gov. Ex. 5, ¶ 4. Additionally, per Administrator Paladino, the “marissa.zip” file

that exists on IDS, which is the one and the same that she provided SA Faulkner access to, contains

multiple viewable images depicting a prepubescent female engaging in sexually explicit conduct.

Id. at ¶ 4.6

        The fundamental defect with the defendant’s argument here stems from the unverified and

erroneous opinion of his expert, Michele Bush of Loehrs Forensics. 7 Ms. Bush states in her



6
  The fact that the two (2) respective files were uploaded to the IDS system was known to the
defense prior to filing the instant motion, as this was clearly stated in Government’s response to
the Defendant’s Motion to Compel Discovery (Doc. 32, pp.3-4).
7
  This would not be the first instance in which a representative from Loehrs Forensics advanced
such a dubious claim. In fact, courts around the country have expressed misgivings about the
foundation and reliability of claims made by representatives of Loehrs Forensics. For example,
one court found that a declaration submitted by Tami Loehrs, the principal of Loehrs Forensics, in
support of a motion to suppress evidence in a federal child pornography case was “misleading in
several respects.” United States v. Thomas, Nos. 5:12-cr-37, 5:12-cr-44, 5:12-cr-97, 2013 WL
6000484, at *12 (D. Vt. Nov. 8, 2013). According to that court, the “most troubling aspect of
Loehrs’s expert opinions” was “her reliance on her work in other cases which was either disproved
                                                 24
Case 5:21-cr-50014-TLB Document 45                Filed 09/10/21 Page 25 of 41 PageID #: 564




affidavit that per the Torrential Downpour logs pertaining to the “marissa.zip” file,

       Piece 0, which encompasses the first 262 megabytes of the file was not included in
       the 13 pieces downloaded from the Defendant’s work IP address. This is significant
       because Piece 0 will contain the file header of the Marissa.zip file. The file header
       is encoding in the first several bytes which designates the file type (e.g. JPG, MOV,
       or ZIP) rendering the data set into a working copy that can be opened and accessed
       by the user. Without the file header, any system or software will render the file
       “corrupted” and will be inaccessible to the user. This evidence strongly suggests
       that the 13 pieces downloaded by Torrential Downpour and allegedly possessed by
       the remote client were in such an incomplete state that no user, including law
       enforcement, would have been able to successfully open or view any of the 65
       images …”


Doc. 37-3, p. 7. However, as developed below, the file header of a “Zip” file is obtained or located

at the end a file-not the beginning. Of note, Ms. Bush apparently agrees that Det. Kalmer, utilizing

the Torrential Downpour program, accurately and completely downloaded the entire

“mov_0216.mp4” file on May 14, 2019. See Doc. 37-3, p. 7. Separately, Ms. Bush states that Det.

Kalmer factually obtained 13 pieces, comprising 262 megabytes per piece (which is a total of 3,406

megabytes) of the “marissa.zip file” on May 15, 2019. Id. However, again, she errors in concluding

that the file header with respect to the “marissa.zip” file was Piece “0.”




or rejected.” Id. at 14. Noting that opinions she offered had been “squarely rejected” in another
forum, the Court found Loehrs’s claim to have not read that court opinion to have been “either
incredible or reflective of a lack of concern regarding the reliability of the opinions she is offering
under oath.” Id. at 14-15. Ultimately, the Court found that “Loehrs provided little, if any, credible
or reliable testimony to support her expert opinions[.]” Id. at 16; see also United States v. Mitchell,
128 F. Supp. 3d 1266, 1268-69 (E.D. Cal. 2015) (documenting discrepancies in Loehrs’
declaration); United States v. Certantes-Perez, No. EP-12-CR-217, 2012 WL 6155914 at *3-8
(W.D. Tex. Dec. 11, 2012) (excluding portions of Loehrs’s testimony that “threaten to mislead the
jury with confusing logical gaps and legal conclusions” and describing her conclusions as
“imprecise,” “unreliable,” “unsound and very misleading in this particular case”); Mandli v. United
States, No. 09-61270-CV, 2011 WL 3349154 at *2 (S.D. Fla. Aug. 3, 2011) (finding Loehrs’s
affidavit made “unsupported, vague and conclusory statements regarding the content of the videos
and pictures” she examined).
                                                  25
Case 5:21-cr-50014-TLB Document 45                    Filed 09/10/21 Page 26 of 41 PageID #: 565




        Instead, as set out in the attached affidavit of Computer Crimes Expert and Torrential

Downpour co-creator Robert Erdely, he notes “the fact that the central directory, or header

information [of a Zip file], is contained at the end of a Zip file …. [a]nd importantly, [at present]

the last piece [of the marissa.zip file], in this case, “piece 65”, was successfully downloaded.” Gov.

Ex. 6, ¶ 18. Moreover, per Erdely, the fact that a Zip file contains a header at the end of the file is

“well established.” Id. In fact, a simple internet search of Zip file format reveals:

        A directory is placed at the end of a ZIP file. This identifies what files are in the
        ZIP and identifies where in the ZIP that file is located. This allows ZIP readers to
        load the list of files without reading the entire ZIP archive. ZIP archives can also
        include extra data that is not related to the ZIP archive. This allows for a ZIP archive
        to be made into a self-extracting archive (application that decompresses its
        contained data), by prepending the program code to a ZIP archive and marking the
        file as executable. Storing the catalog at the end also makes possible hiding a zipped
        file by appending it to an innocuous file, such as a GIF image file.

See htts://en.wikipedia.org/wiki/ZIP_(file_format).

        However, to provide a complete and accurate opinion – instead of simply relying on an

understanding, or a misunderstanding in Ms. Bush’s case, of the Torrential downpour logs, Erdely

conducted several tests on the “marissa.zip” file downloaded by Det. Kalmer to confirm whether

the images were viewable. For his first three tests, Erdely examined a copy of the downloaded

“marissa.zip” file itself- as it still exists on the IDS network- to view the contents utilizing three

(3) separate zip file programs. Per Erdely, all three tests resulted in the viewer being presented

with sixty-five (65) images. Id.         For his fourth test, Erdely compared the 13 pieces of the

“marissa.zip” file obtained by Det. Kalmer, to the same 13 pieces of the “marissa.zip” file that law

enforcement maintains in the BitTorrent/Torrential downpour database and concluded that both

were factually the same. Id. Finally, and most significantly, Erdely independently recreated the

“marrisa.zip” that Det. Kalmer downloaded on May 15, 2019, by extracting the same 13 pieces

from a complete and clean copy of the same “marissa.zip” file that has been logged by law

                                                      26
Case 5:21-cr-50014-TLB Document 45                Filed 09/10/21 Page 27 of 41 PageID #: 566




enforcement. In doing so, Erdely ended up with the same 65 viewable files as he did in the first

three tests. Id. As such, in addition to being supported factually as set forth above, it is likewise

evident that based on competent expert review, that sixty-five (65) viewable files were produced

by Det. Kalmer’s download of the “marrisa.zip.” (See “Conclusions” Gov. Ex. 6). These files are

the one and the same files identified by SA Faulkner in the search warrant affidavit.

       The defendant also claims SA Faulkner misrepresented that the file was “successfully”

downloaded. Doc. 37, p. 17. To the extent that this is still a viable claim based on the above, the

defendant is at best left with an argument of semantics. While the entire or full file of “marissa.zip”

was not obtained by Det. Kalmer, she did “successfully” obtain a file entitled “marissa.zip” that

contained 65 images as SA Faulkner described in the warrant. Importantly, nowhere in the affidavit

does SA Faulkner represent that the entirety of the file was obtained. To the contrary, he specifies

that “[o]ne of the downloaded files was a “zip” folder containing sixty-five images.” See Gov. Ex.

2, ¶ 34. Thus, while the defendant may argue about the semantic differences between

“successfully” downloading a file and “entirely” downloading a larger version of that file, the

difference between the two does not negate the magistrate’s finding of probable cause. In fact, if

the information about which the defendant now complains was presented to the Magistrate Judge

Wiedemann—that the file Det. Kalmer downloaded from the user of the defendant’s IP address

was actually much larger and contained many more images of child sexual abuse material than

described in the affidavit in support of the search warrant— were included in the affidavit, it would

only further support the magistrate’s probable cause determination, not negate it.

       With respect to the remaining allegations that: 1- Faulkner misrepresented that only one

(1) unique IP number can be assigned to a given customer’s computer at any given time, and 2-

SA Faulkner misrepresented that a “SHA1” hash value is called secure because its computationally



                                                  27
Case 5:21-cr-50014-TLB Document 45               Filed 09/10/21 Page 28 of 41 PageID #: 567




infeasible for two files with different content to have the same SHA1 hash value,” both arguments

fail to satisfy the requirements of Franks. With respect to the “IP number,” a common sense

reading of that paragraph in the affidavit in support of the search warrant reflects that SA Faulkner

was representing that an “IP” number is specific to a customer’s account on a given time, not that

multiple devices could not simultaneously connect to the IP address assigned by the Internet

Service Provider to the account. And while, this might be a “misstatement about technology” to

the defendant, its more akin to common knowledge in 2021. With respect to the “SHA1” value

argument, this again fails to satisfy the requirements for a Franks hearing, as the technology

underpinning search warrants based on undercover peer-to-peer downloads, all of which involve

the identification of CSAM files based on Sha-1 hashing, is well established.

       This is true because the actual “odds of a Sha-1 hashing failing are 1 in

1,461,501,637,330,900,000,000,000,000,000,000,000,000,000,000,000.” Gov. Ex. 6 ¶ 8. Either

way, a hyper-technical misstatement did not affect the magistrate’s determination that the warrant

was supported by probable cause in the current case.

       As such, the defendant has failed to show that SA Faulkner made an erroneous or false

statement in the affidavit, and his request for a Franks hearing on this basis should be denied.

       ii.     Alleged Omissions

       The defendant further claims that SA Faulkner omitted certain facts and information from

the search warrant that rendered it invalid. But again, this argument fails based on a common sense

reading of the warrant itself.

       To support a request for a Franks hearing, the defendant must offer some evidence beyond

mere assertions that an officer made an omission in the affidavit. United States v. Castillo, 287

F.3d 21, 26 (1st Cir. 2002). Omissions are different then misrepresentations and require a different



                                                 28
Case 5:21-cr-50014-TLB Document 45              Filed 09/10/21 Page 29 of 41 PageID #: 568




two-step test. The defense “must prove first that facts were omitted with the intent to make, or in

reckless disregard of whether they make, the affidavit misleading, and, second, that the affidavit,

if supplemented by the omitted information, could not support a finding of probable cause.” United

States v. Allen, 297 F.3d 790, 795 (8th Cir. 2002).

       In this case, the affidavit provided sufficient probable cause, did not include false

statements, and is not based on omissions of fact. In his motion, the defendant alleges that SA

Faulkner “curiously omit[s] the fact that the Little Rock Police Department detective was using

Torrential Downpour, software created by law enforcement that is not commercially available to

the public.” (Doc. 37, p.14). However, a close examination of the search warrant affidavit itself

reveals that the magistrate was informed that “law enforcement uses special peer to peer (P2P)

software to locate computers offering to participate in the distribution of child pornography images

and files over P2P sharing networks in Arkansas.” Gov. Ex. 2, Affidavit, ¶12. Additionally, the

magistrate was informed that this specific investigation involved an “online investigation on the

BitTorrent Peer-to-Peer (P2P) network…” Id. at ¶ 34. In his argument, the defendant does not lay

out how omitting the proper name of the “Torrential Downpour” program renders the affidavit

misleading. Nor does the defense explain how supplementing the affidavit with this “omitted”

information would negate the magistrate’s probable cause determination. Ironically, the defendant

likely “omitted” this part of the analysis, because the Hoeffener case foreclosed such arguments.

       Next, the defendant claims, in a roundabout way, that the warrant omitted that law

enforcement did not detect “further suspicious activity” from the target IP address on the

BitTorrent network after the CSAM downloads listed in the affidavit. Doc. 37, p.18. This argument

simply fails to satisfy common sense, much less the requirements of Franks. A magistrate reads

an affidavit to determine if probable cause is supported based on the purported facts—not on the



                                                29
Case 5:21-cr-50014-TLB Document 45               Filed 09/10/21 Page 30 of 41 PageID #: 569




assumption that other incriminating facts exists but are not listed. Therefore, stating that “no”

criminal activity occurred outside of what is documented is unnecessary and inherently redundant.

If the magistrate thought the affidavit needed more evidence of criminal activity to support a

probable cause finding, she would not have issued the warrant. As for the defendant’s claim that

“three separate law enforcement agencies were apparently monitoring the target IP address [after

May] and found nothing,” that claim is simply inaccurate. Regardless, the absence of other

criminal activity doesn’t negate probable cause, it just does not further support it. As such, the

defendant fails to show that the magistrate was misled by an intentional omission and has not—

and indeed, cannot—show how supplementing the affidavit with this purported omission would

negate the actual facts supporting the magistrate’s probable cause finding.

       Next, the defendant claims that the “affidavit omits the fact that law enforcement

previously applied for and obtained the first search warrant based on the very same alleged basis

for probable cause and curiously opted not to even execute the first search warrant upon making

contact with the residents at the house.” Doc. 37, p.19. Yet, again, an actual reading of the search

warrant affidavit reveals otherwise. The affidavit illustrates that Ozark Go initially provided an

address to a house adjacent to the Duggar’s car lot. And paragraph 39 of the affidavit details that

law enforcement contacted the residents of the adjacent home, who had no factual connection to

this instant case, including that they did not obtain internet service from Ozarks Go and had no

connection to the subscriber account listed under DUGGAR’s name. (See Gov. Ex. 2). Instead,

the residents informed law enforcement that DUGGAR owned and operated a car lot next door to

their residence that did have internet service with Ozarks Go. Id. And then, starting with paragraph

40 and ending with Paragraph 44, SA Faulkner documented all the steps law enforcement took to

verify that the correct and true address associated with the IP address during the timeframe in issue



                                                 30
Case 5:21-cr-50014-TLB Document 45               Filed 09/10/21 Page 31 of 41 PageID #: 570




was assigned to DUGGAR’s car lot. As for the implication that the magistrate was misled by not

specifically stating that a warrant was obtained prior to encountering the residents of the “first

search warrant,” the defendant does not acknowledge, or simply overlooks, that the warrants were

issued by the same magistrate within days of each other. (See Gov. Ex. 1 & 2). Accordingly, the

defendant again fails to satisfy the basic requirements to obtain a Franks hearing under the law.

       Next, the defendant alleges that there was a lack of information in the affidavit about

Torrential Downpour, including how “how it operates, and whether false positives occur.” (Doc

37, p. 19). The defendant then baselessly claims that “these omissions are inherently misleading

because false positives are likely to occur when investigating . . .” Id. Yet, again, the use of the

very program to establish probable cause has been upheld by the Eighth Circuit in Hoeffener.

Consequently, citing that Torrential Downpour was used and the technical underpinnings of the

program would have only enhanced the probable cause finding. Further, the defendant once again

fails to lay out any actual proof or describe which specific facts were intentionally left out to make

the affidavit misleading, as he is required to do. Nor does he explain how supplementing the search

warrant affidavit with this supposedly “omitted” information would negate the magistrate’s

probable cause determination.

       Next, the defendant claims that SA Faulkner omitted “that the used car dealership law

enforcement sought to search may have had unsecured Wi-Fi in May 2019 and/or secured Wi-Fi

where the password was widely known, disseminated and used.” Doc. 37, p. 20. First, as for the

argument that law enforcement should have included whether the car lot’s Wi-Fi was secure or

not, this argument fails to reflect how the magistrate could have been misled by this lack of

information. As such, the defendant confuses “omission” with the standard of proof required for

probable cause. Moreover, an assertion that law enforcement could possibly determine that a



                                                 31
Case 5:21-cr-50014-TLB Document 45                Filed 09/10/21 Page 32 of 41 PageID #: 571




secured Wi-Fi password was widely disseminated prior to executing a warrant and interviewing

witnesses is simply nonsensical.

       Lastly, the defendant claims that the search warrant affidavit omits that the “ISP assigned

to the [the target] IP address is to a residential account.” Doc. 37, p.2 0. However, a general reading

of the search warrant reveals that this fact was not obfuscated, but rather highlighted. Paragraph

37 is entirely dedicated to the fact that OzarksGo returned subscriber information stating that the

IP address at issue was assigned to Joshua DUGGAR at 14993 Wildcat Creek in Springdale.

Starting with paragraph 39, SA Faulkner details how law enforcement contacted the residents of

14993 Wildcat Creek in Springdale and learned that DUGGAR did not reside there, and that the

residence did not have OzarksGo internet. The residents did however note that DUGGAR owned

and operated a used car dealership on the adjacent piece of property and that the property that their

residence and DUGGAR’s car lot occupied was “either split or sold years ago and the current

public records have not been updated to reflect the two separate lots.” Gov. Ex. 2. Based on this

information, law enforcement, as detailed in paragraphs 40 through 44, specifically laid out

sufficient information establishing DUGGAR’s car lot as the true location that was utilizing the

target IP address during the timeframe at issue—as opposed to the residence first identified by

OzarksGo. In other words, the defendant’s claim that essential information was omitted again fails

based on a plain reading of the search warrant affidavit.

       Overall, the defendant has failed to make the substantial preliminary showing required for

him to obtain a Franks hearing in this case. He has failed to meet his burden of showing that the

affiant in this case knowingly and intentionally made false statements in the affidavit that were

material to the magistrate’s probable cause determination, and he has similarly failed to show that




                                                  32
Case 5:21-cr-50014-TLB Document 45               Filed 09/10/21 Page 33 of 41 PageID #: 572




the affiant omitted material facts with the intent to mislead the magistrate. In short, the search

warrant is valid on its face and there is no evidence that material, intentional omissions occurred.

       F.      Forensic Examinations of the Defendant’s Devices

       For his final argument, the defendant claims that the forensic examinations conducted on

DUGGAR’s devices were warrantless searches. Specifically, the defendant asks this Court to

conclude that Federal Rule of Criminal Procedure 41(e), allowing for subsequent forensic

examinations, is both facially unconstitutional and unconstitutional as applied to DUGGAR. Doc.

37, p. 24. But, again, the defendant advances no specific factual reason nor law that supports his

assertions. As such, this challenge fails, like the others, based on the facts of this case and the

applicable law.

       Neither the Fourth Amendment nor Rule 41 imposes any specific limitation on the time of

the government’s forensic examination. The government ordinarily may retain the seized

computer and examine its contents in a careful and deliberate manner, subject only to the

reasonableness requirement of the Fourth Amendment, and the reasonableness of the

government’s search is determined primarily by whether probable cause for the search has

dissipated. The absence of a specific time frame for forensic examination is governed by a 2009

Amendment to Rule 41(e):

       A warrant under Rule 41(e)(2)(A) may authorize the seizure of electronic storage
       media or the seizure or copying of electronically stored information. Unless
       otherwise specified, the warrant authorizes a later review of the media or information
       consistent with the warrant. The time for executing the warrant in Rule 41(e)(2)(A)
       and (f)(1)(A) refers to the seizure or on-site copying of the media or information,
       and not to any later off- site copying or review.

       Since the enactment of this Amendment, Courts have agreed that neither the Fourth

Amendment nor Rule 41 places explicit limits on the duration of any of forensic analysis, and

courts have upheld forensic analyses begun months after investigators acquire a computer or

                                                 33
Case 5:21-cr-50014-TLB Document 45             Filed 09/10/21 Page 34 of 41 PageID #: 573




data. See United States v. Burns, 2008 WL 4542990, at *8-9 (N.D. Ill. Apr. 29, 2008) (ten month

delay); United States v. Gorrell, 360 F. Supp. 2d 48, 55 n.5 (D.D.C. 2004) (ten month delay);

United States v. Triumph Capital Group, Inc., 211 F.R.D. 31, 66 (D. Conn. 2002); cf. United

States v. New York Tel. Co., 434 U.S. 159, 169 n.16 (1977) (applying Fourth Amendment

standards to pen registers before the enactment of the pen register act, holding that “the

requirement … that the search be conducted within 10 days of its issuance does not mean that

the duration of a pen register surveillance may not exceed 10 days”).

       Moreover, the Fourth Amendment itself does require that forensic analysis of a computer

be conducted within a reasonable time. See United States v. Mutschelknaus, 564, F. Supp. 2d

1072, 1077 (D.N.D. 2008) (“[T]he Federal Rules of Criminal Procedure do not require that

the forensic analysis of computers and other electronic equipment take place within a specific

time limit. Any subsequent search only needs to be conducted within a reasonable time.”);

Burns, 2008 WL 4542990, at *8 (“A delay must be reasonable, but there is no constitutional upper

limit on reasonableness.”); United States v. Grimmett, 2004 WL 3171788, at *5 (D. Kan. Aug. 10,

2004), aff’d 439 F.3d 1263 (10th Cir. 2006). In judging the reasonableness of time for forensic

analysis, courts may recognize analysis of computers is a difficult and time-consuming process.

See Triumph Capital Group, Inc., 211 F.R.D. at 66 (finding that time to complete search

reasonable because “computer searches are not, and cannot be subject to any rigid time limit

because they may involve much more information than an ordinary document search, more

preparation and a greater degree of care in their execution”).

       Importantly, courts usually treat the dissipation of probable cause as the chief measure

of the “reasonableness” of a search’s length under the Fourth Amendment. For example, in

United States v. Syphers, 426 F.3d 461 (1st Cir. 2005), the First Circuit stated that the Fourth



                                               34
Case 5:21-cr-50014-TLB Document 45               Filed 09/10/21 Page 35 of 41 PageID #: 574




Amendment “contains no requirements about when the search or seizure is to occur or the

duration,” but cautioned that “unreasonable delay in the execution of a warrant that results in

the lapse of probable cause will invalidate a warrant.” Id. at 469 (quotations omitted). see also

Burns, 2008 WL 4542990 at *9 (upholding search despite “lengthy” delay because “Burns

does not assert that the time lapse affected the probable cause to search the computer (nor could

he, given that suspected child pornography had already been found on the hard drive), that the

government has acted in bad faith, or that he has been prejudiced in any way by the delay”).

Significantly, dissipation of probable cause is unlikely in computer search cases because evidence

is “frozen in time” when storage media is imaged or seized. Triumph Capital Group, Inc., 211

F.R.D. at 66.

       Additionally, applying the exclusionary rule to police delays by forensic examiners is even

more questionable after Hudson v. Michigan, 547 U.S. 586 (2006). In Hudson, in which the

Supreme Court rejected a suppression remedy for violation of the knock-and-announce rule, the

Court held that “but-for causality is only a necessary, not a sufficient, condition for suppression.”

Id. at 592. In rejecting suppression, the Court also relied on the conclusion that suppression

would not “vindicate the interests protected by the [constitutional] requirement [at issue],” Id.

at 593, and that “the exclusionary rule has never been applied” when its “substantial social

costs” outweigh its deterrent benefits. Id. (citation omitted). Once a computer seized pursuant

to a warrant has been reviewed and information within the computer has been determined to

fall within the scope of the warrant, subsequent review of those items should not implicate the

Fourth Amendment. As the Ninth Circuit has explained, “once an item in an individual’s

possession has been lawfully seized and searched, subsequent searches of that item, so long as it

remains in the legitimate uninterrupted possession of the police, may be conducted without a



                                                35
Case 5:21-cr-50014-TLB Document 45               Filed 09/10/21 Page 36 of 41 PageID #: 575




warrant.” United States v. Turner, 28 F.3d 981, 983 (9th Cir. 1994) (quoting United States v.

Burnette, 698 F.2d 1038, 1049 (1983)).

       Although “there is no established upper limit as to when the government must review

seized electronic data to determine whether the evidence seized falls within the scope of a warrant,”

courts have found that “the Fourth Amendment requires the government to complete its review ...

within a ‘reasonable’ period of time.” United States v. Mendlowitz, 2019 WL 1017533, at *11

(S.D.N.Y. Mar. 2, 2019). However, there is no “one size fits all time period.” Id. (citing United

States v. Ganias, 755 F.3d 125, 136 (2d Cir. 2014) (“Ganias I”) (noting Rule 41 recognizes

severable variables—e.g., storage capacity of media, difficulties created by encryption or

electronic booby traps, and computer-lab workload—that may influence the duration of a forensic

analysis)), rehearing en banc, 824 F.3d 199 (2d Cir. 2016) (“Ganias II”). Courts have long

recognized the “practical need for law enforcement to exercise dominion and control over

documents and other physical evidence not within the scope of a warrant in order to determine

whether they fall within the warrant.” United States v. Kaleta, 2017 WL 11404638, at *12 (E.D.

Mo. Aug. 10, 2017), report and recommendation adopted sub nom. United States v. Kelta, 2017

WL 11404639 (E.D. Mo. Sept. 18, 2017). “Numerous cases hold that a delay of several months

or even years between the seizure of electronic evidence and the completion of the government's

review of it is reasonable.” United States v. Jarman, 847 F.3d 259, 266-67 (5th Cir. 2017)

(upholding a twenty-three-month long review of electronic evidence).

       In this case, all the devices at issue were seized on or about November 8, 2019, pursuant

to a warrant that allowed for searches of such for evidence related to receipt and possession of

child pornography. Within weeks thereafter, forensic copies of all devices were made by CFA

Kennedy. These forensic copies were searched for the very evidence outlined in the warrant via



                                                 36
Case 5:21-cr-50014-TLB Document 45              Filed 09/10/21 Page 37 of 41 PageID #: 576




law enforcement forensic tools. And it is this same evidence that supports the current prosecution

for essentially the crimes outlined in the warrant. CFA Kennedy submitted his forensics findings

in a report on about July of 2020. Approximately nine (9) months later, a Grand Jury returned an

Indictment against DUGGAR. Noteworthy, in 2019, the HSI ICAC in Northwest Arkansas

investigated a majority of all child exploitation cases federally prosecuted in the Western District

of Arkansas. The computer forensics underpinning such cases were almost exclusively handled

by the HSI forensics lab in which CFA Kennedy works. This heavy workload continued into 2020.

Even more astounding is that all the forensic analysis and processing, which can’t be done

remotely, was completed during the outbreak of and during the COVID-19 pandemic.

        Importantly, the fact that forensic images were created maintained the integrity of

evidence at issue, as opposed to allowing it to dissipate. Factually, through the examinations of

these devices, CFA Kennedy was able to confirm that: DUGGAR installed a password protected

Linux partition on his hard drive to mask his criminal activities; DUGGAR utilized not one, but

two, separate programs to obtain CSAM (the TOR browser is designed to avoid detection); and

DUGGAR’s MacBook and iPhone contain pictures and text messages placing him at the car lot

during the timeframe at issue. Based on this properly persevered and maintained evidence, law

enforcement was able to recreate the defendant’s computer-based crimes, and even place him

essentially behind the keyboard. And while the defendant asks this Court to deem Rule 41(e)(2)(A)

unconstitutional, his claims amount to generalized notion that the law is unfair because

incriminating evidence against him was discovered. Additionally, these complicated forensic

examinations collectively took over a span of at most, sixteen months, which represents the time

at which the devices were seized until the time in which the defendant was indicted. Consequently,

this type of forensic work is exactly what Rule 41(e)(2)(A) was designed and passed into law to



                                                37
Case 5:21-cr-50014-TLB Document 45              Filed 09/10/21 Page 38 of 41 PageID #: 577




allow. Forensic examiners are by and large not investigators. By necessity, their work involves

producing certain digital evidence, presenting such to an investigator or prosecutor, and then

taking direction on what else to locate or analyze to aid the criminal case.

       Accordingly, the defendant’s undeveloped and legally unsupported constitutional

challenges to this rule of criminal procedure as unconstitutional must fail. As such, the primary

examination by CFA Kennedy, who finalized his forensic report as of July of 2020 was timely.

And HTIU’s supplemental examinations, which were based off CFA Kennedy’s image and overall

confirmed the same evidence discovered by CFA Kennedy, were also timely.

       Confusingly, the defendant claims that both CFA Kennedy’s and HTIU’s review should

collectively be deemed warrantless searches, yet he fails to differentiate between the timeframes

of the two respective searches (i.e.: provide to this Court what CFA Kennedy’s earlier examination

missed and HTIU’s located). This is because the evidence recovered by CFA Kennedy and later

confirmed by HTIU, did not change nor dissipate. Rather, both simply confirmed that DUGGAR

had been downloading and viewing images in violation of federal child pornography laws.

       Lastly, the defendant argues that the examination conducted by HTIU DIA Bradley Gordon

should be deemed warrantless as “they were conducted pursuant to an invalid warrant that law

enforcement represented to this Court was not executed.” (Doc. 37. p. 26). Apparently, the

defendant is asking this Court to declare a search pursuant to a warrant invalid, because a computer

forensic examiner noted the wrong warrant number when finalizing his forensic report. In

response, the Government simply asserts that a scrivener’s error in a forensic report- that is not a

part of the search warrant itself-does not present as a reason to declare an entire search invalid

under the Fourth Amendment.




                                                38
Case 5:21-cr-50014-TLB Document 45               Filed 09/10/21 Page 39 of 41 PageID #: 578




       G.      Good Faith Exception

       The information contained in the affidavit was sufficient to support a probable cause

determination and did not contain false nor misleading information. Should this Honorable Court

conclude otherwise, however, the evidence seized pursuant to the warrant should not be

suppressed because the officers acted in good faith in relying on the issuance of the search warrant.

In United States v. Leon, 468 U.S. 897 (1984), the Supreme Court considered whether the Fourth

Amendment exclusionary rule should be modified so as not to bar evidence obtained by officers

acting in reasonable reliance on a search warrant issued by a neutral and detached magistrate, but

ultimately found not to be supported by probable cause.

       The Leon Court ultimately ruled that, “suppression is appropriate only if the officers were

dishonest or reckless in preparing their affidavit or could not have harbored an objectively

reasonable belief in the existence of probable cause.” Id. at 926. "Because the disputed evidence

was seized pursuant to a warrant, it will not be excluded, even if a reviewing court determines

that the supporting affidavit failed to establish probable cause, as long as the executing officers

relied in objectively reasonable good faith upon the warrant.” United States v. Vinson, 414 F.3d

924, 930 (8th Cir. 2005)(quoting Leon at 922).

       There are four situations where the good-faith exception to the warrant requirement does

not apply. Those situations are (1) if the magistrate or judge was misled by information in an

affidavit that the affiant knew was false or would have known was false except for his reckless

disregard of the truth; (2) where the issuing magistrate “wholly abandoned his judicial role”

when issuing the warrant; (3) when the affidavit is so lacking in indicia of probable cause as to

render official belief in its existence entirely unreasonable; and (4) where the warrant is “facially




                                                 39
Case 5:21-cr-50014-TLB Document 45                 Filed 09/10/21 Page 40 of 41 PageID #: 579




deficient – i.e., in failing to particularize the place to be searched or things to be seized – that the

executing officers cannot reasonably presume it to be valid.” Leon, 468 U.S. at 923.

        In the present case, the defendant did not address good faith at all. According to Leon,

application of the good faith exception is “particularly true . . . when an officer acting with

objective good faith has obtained a search warrant from a judge or magistrate and acted within

its scope.” Leon, 468 U.S. at 920. When issuing a search warrant, a judge is only required to

answer the “common sense, practical question whether there is probable cause to believe that

contraband is located in a particular place.” See United States v. McArthur, 573 F.3d 608, 613

(8th Cir. 2009). Courts give “great deference to the decision of the judicial officer who issued

the warrant.” United States v. Maxim, 55 F.3d 394, 397 (8th Cir. 1995). Consequently, this

Court should find that law enforcement relied on the instant warrant in good faith.

                                           CONCLUSION

       The government submits the search warrant was supported by probable cause, was

executed in a timely manner pursuant to applicable law and did not contain materially false or

misleading statement nor omissions. In the event this Honorable Court finds insufficient probable

cause existed to issue the search warrant, the motion to suppress should nevertheless be denied

because the Leon good faith exception applies.

       The United States Requests Defendant’s Motion to Suppress be denied.


                                                        Respectfully submitted,

                                                By:     /s/ Dustin Roberts
                                                        Dustin Roberts
                                                        Assistant United States Attorney
                                                        Arkansas Bar No. 2005185
                                                        414 Parker Avenue
                                                        Fort Smith, AR 72901
                                                        Office: 479-249-9034

                                                   40
Case 5:21-cr-50014-TLB Document 45              Filed 09/10/21 Page 41 of 41 PageID #: 580




                                                     /s/ Carly Marshall
                                                     Carly Marshall
                                                     Assistant United States Attorney
                                                     Arkansas Bar No. 2012173
                                                     414 Parker Avenue
                                                     Fort Smith, AR 72901
                                                     Office: 479-249-9034

                                                     AND

                                             /s/ William G. Clayman
                                                     William G. Clayman
                                                     D.C. Bar No. 1552464
                                                     Trial Attorney
                                                     Child Exploitation and Obscenity Section
                                                     U.S. Department of Justice
                                                     1301 New York Avenue NW
                                                     Washington, D.C. 20005
                                                     Telephone: 202-514-5780
                                                     Email: william.clayman@usdoj.gov



                                CERTIFICATE OF SERVICE

       I, Dustin Roberts, Assistant United States Attorney for the Western District of Arkansas,
hereby certify that a true and correct copy of the foregoing pleading was electronically filed with
the Clerk of Court using the CM/ECF System which will send notification of such filing to the
following:

Justin Gelfand, Travis Story, Gregory Payne, Attorneys for the Defendant

                                                     /s/Dustin Roberts
                                                     Dustin Roberts
                                                     Assistant United States Attorney




                                                41
